                                          Case 5:19-cv-03809-LHK Document 69 Filed 05/05/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OCEANA, INC.,                                        Case No. 19-cv-03809-LHK (SVK)
                                   8                     Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                              DENYING IN PART PLAINTIFF'S
                                   9               v.                                         MOTION TO COMPEL
                                                                                              PRODUCTION OF DOCUMENTS
                                  10     WILBUR L. ROSS, et al.,                              WITHHELD FROM SECOND
                                                                                              SUPPLEMENTAL
                                  11                     Defendants.                          ADMINISTRATIVE RECORD
                                  12                                                          Re: Dkt. No. 60
Northern District of California
 United States District Court




                                  13          On April 2, 2020, Plaintiff Oceana, Inc. filed this motion to compel production of ten

                                  14   documents that were withheld from Defendants’ second supplemental administrative record on the

                                  15   basis of the deliberative process privilege. Dkts. 58-1, 60. On April 23, 2020, Defendants filed an

                                  16   opposition indicating that they would release two of the ten documents at issue, bringing the

                                  17   number of documents in dispute to eight. Dkt. 65. Pursuant to this Court’s order setting the

                                  18   briefing schedule (Dkt. 62), Defendants also submitted the disputed documents for possible in-

                                  19   camera review. The Court finds this matter suitable for decision without oral argument pursuant

                                  20   to Civil Local Rule 7-1(b). The Court GRANTS IN PART and DENIES IN PART Plaintiff’s

                                  21   motion to compel production of documents for the reasons set forth below.

                                  22          I.        LEGAL STANDARD

                                  23                    A. Deliberative Process Privilege

                                  24          The deliberative process privilege “was developed to promote frank and independent

                                  25   discussion among those responsible for making governmental decisions . . . and also to protect

                                  26   against premature disclosure of proposed agency policies or decisions.” F.T.C. v. Warner

                                  27   Commc’ns, Inc., 742 F.2d 1156, 1161 (9th Cir. 1984) (citations omitted). “By maintaining the

                                  28   confidentiality of the give-and-take that occurs among agency members in the formulation of
                                              Case 5:19-cv-03809-LHK Document 69 Filed 05/05/20 Page 2 of 8




                                   1   policy, the deliberative process privilege . . . encourages frank and open discussions of ideas, and,

                                   2   hence, improves the decisionmaking process.” Nat’l Wildlife Fed’n v. U.S. Forest Serv., 861 F.2d

                                   3   1114, 1117 (9th Cir. 1988) (citation omitted). “[T]he deliberative process privilege has been held

                                   4   to cover all recommendations, draft documents, proposals, suggestions and other subjective

                                   5   documents which reflect the personal opinions of the writer rather than the policy of the agency, as

                                   6   well as documents which would inaccurately reflect or prematurely disclose the views of the

                                   7   agency.” Id. at 1118-19 (citations and internal quotation marks omitted).

                                   8            For the deliberative process privilege to apply, a document must meet two requirements.

                                   9   Warner, 742 F.2d at 1161 (citations omitted). “First, the document must be predecisional—it

                                  10   must have been generated before the adoption of an agency’s policy or decision.” Id. “Second,

                                  11   the document must be deliberative in nature, containing opinions, recommendations, or advice

                                  12   about agency policies.” Id. “The privilege does not cover [p]urely factual material that does not
Northern District of California
 United States District Court




                                  13   reflect the deliberative process.” Desert Survivors v. U.S. Dep’t of the Interior, 231 F. Supp. 3d

                                  14   368, 379 (N.D. Cal. 2017) (citations and internal quotation marks omitted and alteration in

                                  15   original). “On the other hand, the privilege applies where the factual material is so interwoven

                                  16   with the deliberative material that it is not severable.” Id. (citations and internal quotation marks

                                  17   omitted). “These twin requirements recognize that the underlying purpose of this privilege is to

                                  18   protect[ ] the consultative functions of government by maintaining the confidentiality of advisory

                                  19   opinions, recommendations, and deliberations comprising part of a process by which

                                  20   governmental decisions and policies are formulated.” National Wildlife Federation, 861 F.2d at

                                  21   1117 (citation and internal quotation marks omitted and alteration in original).

                                  22            “The deliberative process privilege is a qualified one. A litigant may obtain deliberative

                                  23   materials if his or her need for the materials and the need for accurate fact-finding override the

                                  24   government’s interest in non-disclosure.” Warner, 742 F.2d at 1161 (citations omitted). The

                                  25   specific factors to be considered in making this determination are examined below. See infra

                                  26   Part I.C.

                                  27   ////

                                  28   ////
                                                                                          2
                                          Case 5:19-cv-03809-LHK Document 69 Filed 05/05/20 Page 3 of 8




                                   1                  B. Administrative Procedures Act

                                   2          A court examines final agency actions under the “arbitrary and capricious” standard

                                   3   prescribed by the Administrative Procedures Act (“APA”). 5 U.S.C. § 706(2)(A); Friends of

                                   4   Endangered Species, Inc. v. Jantzen, 760 F.2d 976, 980-81 (9th Cir. 1985). The APA mandates

                                   5   that a court “shall” set aside any agency decision that it finds “arbitrary, capricious, an abuse of

                                   6   discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). Section 706 states

                                   7   that in making such a determination, “the court shall review the whole record or those parts of it

                                   8   cited by a party . . . . ” 5 U.S.C. § 706. “The whole record includes everything that was before the

                                   9   agency pertaining to the merits of its decision.” Portland Audubon Soc. v. Endangered Species

                                  10   Comm., 984 F.2d 1534, 1548 (9th Cir. 1993) (citing Thompson v. U.S. Dep’t of Labor, 885 F.2d

                                  11   551, 555-56 (9th Cir. 1989)) (internal quotation marks omitted). “[I]n many cases[,] internal

                                  12   comments, draft reports, inter- or intra-agency emails, revisions, memoranda, or meeting notes
Northern District of California
 United States District Court




                                  13   will inform an agency’s final decision.” Inst. for Fisheries Res. v. Burwell, No. 16-cv-01574-VC,

                                  14   2017 WL 89003, at *1 (N.D. Cal. Jan. 10, 2017). Indeed, “internal materials are part of the

                                  15   ‘universe of materials’ considered by the agency . . . and must be included in the administrative

                                  16   record unless omitted on the basis of privilege.” Ctr. for Envtl. Health v. Perdue, No. 18-cv-

                                  17   01763-RS, 2019 WL 3852493, at *2 (N.D. Cal. May 6, 2019) (citations omitted).

                                  18                  C. Deliberative Process Privilege in APA Cases

                                  19          “There is a tension between the court’s duty to consider whether the decision was based on

                                  20   a consideration of the relevant factors . . . on the one hand, and a privilege that protects from

                                  21   disclosure deliberative documents reflecting the factors the agency considered in making its

                                  22   decision.” Desert Survivors, 231 F. Supp. 3d at 382 (citations and internal quotation marks

                                  23   omitted). “There can be no doubt that under some circumstances, pre-decisional deliberative

                                  24   communications may go to the heart of the question of whether an agency action was arbitrary and

                                  25   capricious, an abuse of discretion or otherwise inconsistent with the law under Section 706(2) of

                                  26   the APA.” Id. Thus, “the appropriate way to address these circumstances is through in camera

                                  27   review and a rigorous application of the balancing test set forth in Warner rather than rejecting the

                                  28   application of the privilege altogether in cases involving APA record review.” Id. at 382-83; see
                                                                                          3
                                           Case 5:19-cv-03809-LHK Document 69 Filed 05/05/20 Page 4 of 8




                                   1   also Ctr. for Envtl. Health v. Perdue, No. 18-cv-01763-RS (TSH), 2019 WL 6114513, at *2 (N.D.

                                   2   Cal. Nov. 18, 2019).

                                   3          The Warner factors “offer[] an approach that allows courts to balance the need to conduct

                                   4   a meaningful review of agency decision-making under Section 706 of the APA against the

                                   5   possibility that disclosure might give rise to a chilling effect that threatens the quality of agency

                                   6   actions.” Desert Survivors, 231 F. Supp. 3d at 383. These factors include: “(1) the relevance of

                                   7   the evidence; (2) the availability of other evidence; (3) the government’s role in the litigation; and

                                   8   (4) the extent to which disclosure would hinder frank and independent discussion regarding

                                   9   contemplated policies and decisions.” Warner, 742 F.2d at 1161 (citations omitted).

                                  10          For the first factor, relevance, the Court must “look to the nature of the withheld

                                  11   documents and the context in which the communications were made to determine their relevance

                                  12   to Plaintiff[’s] claim under Section 706(2) of the APA.” Desert Survivors, 231 F. Supp. 3d at 384.
Northern District of California
 United States District Court




                                  13   The second factor – the availability of other evidence – may be addressed in “a relatively

                                  14   conclusory manner . . . where the other Warner factors strongly support the assertion of the

                                  15   deliberative process privilege.” Id. at 384-85. “[I]n closer cases—for example, where the

                                  16   withheld documents contain information that is highly relevant to the plaintiff's claims—a more

                                  17   detailed showing that the same information is available elsewhere may be required.” Id. at 385.

                                  18   The third factor – the nature of the government’s role in the litigation – “will normally tip against

                                  19   the government in an APA case where the government is the defendant whose actions are being

                                  20   challenged.” Center for Environmental Health, 2019 WL 6114513, at *3 (citing Desert Survivors,

                                  21   231 F. Supp. 3d at 385).

                                  22          It is the fourth factor which this Court finds most challenging. It “asks whether the

                                  23   disclosure of a document or communication is likely to have a chilling effect.” Desert Survivors,

                                  24   231 F. Supp. 3d at 385. “[T]he disclosure of some types of documents will be less likely to cause

                                  25   embarrassment or chilling than others.” Id. (citation omitted). “The disclosure of preliminary

                                  26   drafts is not likely to chill speech, even though such documents might be used to recreate the

                                  27   course of the decisionmaking process because [t]hese are relatively polished drafts, and the

                                  28   recreation of the decisionmaking process should in no way embarrass the agencies.” Center for
                                                                                          4
                                          Case 5:19-cv-03809-LHK Document 69 Filed 05/05/20 Page 5 of 8




                                   1   Environmental Health, 2019 WL 6114513, at *3 (citing Desert Survivors, 231 F. Supp. 3d at 385)

                                   2   (citation and internal quotation marks omitted). “On the other hand, disclosure of preliminary

                                   3   staff views or tentative opinions might chill speech.” Center for Environmental Health, 2019 WL

                                   4   6114513, at *3 (citing Desert Survivors, 231 F. Supp. 3d at 385) (citation and internal quotation

                                   5   marks omitted). “These documents represent the give-and-take of the agencies’ internal

                                   6   deliberations, and their disclosure would discourage such deliberations.” Center for

                                   7   Environmental Health, 2019 WL 6114513, at *3 (citing Desert Survivors, 231 F. Supp. 3d at 385)

                                   8   (citation omitted).

                                   9          II.     ANALYSIS

                                  10                  A. Documents at Issue

                                  11          Heeding the guidelines set forth above, the Court now turns to its review of the eight

                                  12   documents still at issue. As all documents were submitted to the Court for in camera review, the
Northern District of California
 United States District Court




                                  13   Court’s discussion of each document will be limited.

                                  14          As a preliminary matter, the parties disagree as to whether the documents in question are

                                  15   “deliberative.” Dkt. 60 at 8-11; Dkt. 65 at 6-10. Plaintiff takes issue with the limited information

                                  16   provided by Defendants on the privilege log, which the Court addresses below. See infra Part

                                  17   II.B. As a result, Plaintiff’s argument on this point is necessarily made in a vacuum because it has

                                  18   not seen the documents in question. However, the Court finds that the parties have presented their

                                  19   arguments with sufficient clarity such that the Court may evaluate the documents at issue and, as

                                  20   noted below, apply the arguments to its in-camera review. In doing so, the Court has provided

                                  21   descriptions of the documents that are far more meaningful than the descriptions provided by

                                  22   Defendants and do not reveal privileged information.

                                  23          Plaintiff contends that the documents are “merely examples of scientists discussing factual

                                  24   or scientific matters and in no way implicate agency decision-making.” Dkt. 60 at 9. Plaintiff

                                  25   also contends that the release of these documents would not chill discussion necessary to inform

                                  26   agency policy decisions. Id. Defendants contend that the documents are deliberative “because

                                  27   they contain or reflect the personal opinions, views, and comments of individual Science Center

                                  28   scientists regarding the agency’s draft and preliminary acoustic trawl method (“ATM”) biomass
                                                                                        5
                                          Case 5:19-cv-03809-LHK Document 69 Filed 05/05/20 Page 6 of 8




                                   1   estimates for anchovy for 2017 and 2018” and the release of such materials would, in part, “chill

                                   2   scientific debate in the Science Center and thereby impair agency decision-making for fishery

                                   3   management decisions.” Dkt. 65 at 7 (citations omitted). “The key to the inquiry is whether

                                   4   revealing the information exposes the deliberative process.” Desert Survivors v. U.S. Dep’t of the

                                   5   Interior, No. 16-cv-01165-JCS, 2017 WL 1549373, at *2 (citing Assembly of State of Cal. v. U.S.

                                   6   Dep’t of Commerce, 968 F.2d 916, 921 (9th Cir. 1992)). As discussed below, the Court finds that

                                   7   one of the eight documents is not “deliberative” for the purpose of the deliberative process

                                   8   privilege.

                                   9          AR 104 (Email; Revisions to Summer 2018 CCE Survey (1807RL) CPS Biomass Report,

                                  10   dated March 29, 2019). This is an email exchange of editorial comments between various

                                  11   scientists with an attached document. As this document is both predecisional and deliberative, the

                                  12   deliberative process privilege applies. After considering the Warner factors, the Court concludes
Northern District of California
 United States District Court




                                  13   that the possibility of chilling full and frank discussions outweighs Plaintiff’s need for disclosure.

                                  14          AR 105 (Email; Nearshore biomass estimates and extrapolations, dated March 5, 2019):

                                  15   This is also an email exchange of editorial comments between various scientists. Because this

                                  16   document is both predecisional and deliberative, the deliberative process privilege applies. After

                                  17   considering the Warner factors, the Court concludes that the possibility of chilling full and frank

                                  18   discussions outweighs Plaintiff’s need for disclosure.

                                  19          AR 106 (Email; For review: Summer 2018 (1807RL) CPS Biomass Report, dated March

                                  20   25, 2019): This is an email exchange of editorial comments between various scientists. This

                                  21   document is both predecisional and deliberative, so the deliberative process privilege applies.

                                  22   After consideration of the Warner factors, the Court concludes that the possibility of chilling full

                                  23   and frank discussions outweighs Plaintiff’s need for disclosure.

                                  24          AR 107 (Email; Revised draft of 1807RL Biomass Report, dated January 31, 2019): This

                                  25   is an email exchange of editorial comments between scientists directed to an attachment with raw

                                  26   data. This document and its attachment are both predecisional and, when taken together as is

                                  27   appropriate in this context, deliberative, so the deliberative process privilege applies. After

                                  28   considering the Warner factors, the Court concludes that the possibility of chilling full and frank
                                                                                          6
                                          Case 5:19-cv-03809-LHK Document 69 Filed 05/05/20 Page 7 of 8




                                   1   discussions outweighs Plaintiff’s need for disclosure.

                                   2          AR 108 (Email; 2017 report, dated March 18, 2019): This is an email exchange between

                                   3   scientists with both editorial and factual commentary. While this exchange is predecisional, the

                                   4   Court finds that a portion of this document is not deliberative because it is purely factual in nature.

                                   5   Accordingly, the deliberative process privilege only applies to the portion of the email that begins

                                   6   “On Sat, Mar 16, 2019 at 11:34 AM Kevin Stierhoff - NOAA Federal” and all following content.

                                   7   Defendants must redact this privileged information and provide the redacted version to Plaintiff.

                                   8   After considering the Warner factors, the Court concludes that the possibility of chilling full and

                                   9   frank discussions outweighs Plaintiff’s need for disclosure as to the privileged portion.

                                  10          AR 109 (Email; anchovy abundance and biomass plot, dated February 12, 2018): This is

                                  11   an email chain between scientists that contains a plot graphic. This document is predecisional but

                                  12   is not deliberative because the graphic does not evidence deliberative conduct. The disclosure of
Northern District of California
 United States District Court




                                  13   this document is unlikely to reveal the mental processes of decisionmakers. Additionally, the

                                  14   Court finds little danger of chilling as the document contains only a graphic. Accordingly,

                                  15   Defendants must provide this document to Plaintiff.

                                  16          AR 112 (Partially redacted draft report; Distribution, biomass, and demography of coastal

                                  17   pelagic fishes in the California Current Ecosystem during summer 2018 based on acoustic-trawl

                                  18   sampling, dated March 22, 2019): This document is both predecisional and deliberative, so the

                                  19   deliberative process privilege applies. After considering the Warner factors, the Court concludes

                                  20   that the possibility of chilling full and frank discussions outweighs Plaintiff’s need for disclosure.

                                  21          AR 113 (Partially redacted draft report, Distribution, biomass, and demography of coastal

                                  22   pelagic fishes during summer 2017, estimated from acoustic-trawl sampling, dated November 02,

                                  23   2018): This document is both predecisional and deliberative, so the deliberative process privilege

                                  24   applies. After considering the Warner factors, the Court concludes that the possibility of chilling

                                  25   full and frank discussions outweighs Plaintiff’s need for disclosure.

                                  26          Accordingly, the Court sustains Defendants’ privilege objections as to documents 104,

                                  27   105, 106, 107, 108 (partial), 112, and 113. The Court overrules Defendants’ privilege objections

                                  28   as to document 108 (partial) and 109.
                                                                                          7
                                          Case 5:19-cv-03809-LHK Document 69 Filed 05/05/20 Page 8 of 8




                                   1                  B. Privilege Log

                                   2          Federal Rule of Civil Procedure 26(b)(5)(A) dictates that “[w]hen a party withholds

                                   3   information otherwise discoverable by claiming that the information is privileged . . . the party

                                   4   must . . . describe the nature of the documents, communications, or tangible things not produced or

                                   5   disclosed —and do so in a manner that, without revealing information itself privileged or

                                   6   protected, will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A). When a

                                   7   party asserts the deliberative process privilege, the privilege log “must show that (1) the document

                                   8   is privileged and (2) the privilege cannot be overcome by the Warner factors.” Center for

                                   9   Environmental Health, 2019 WL 6114513, at *5. Defendants’ entries as to the documents

                                  10   reviewed in camera do not satisfy this standard. See Dkt. 58; Center for Environmental Health,

                                  11   2019 WL 6114513, at *5-6. However, as noted above, the Court has provided adequate

                                  12   description for the eight documents in dispute. See supra Part II.A. Defendants are to amend their
Northern District of California
 United States District Court




                                  13   privilege log accordingly and serve the amended log on Plaintiff as indicated below.

                                  14          III.    CONCLUSION

                                  15          For the reasons discussed above, the Court finds that Defendants may withhold AR 104,

                                  16   105, 106, 107, portions of 108, 112, and 113 on the basis of the deliberative process privilege.

                                  17   The Court also finds that portions of AR 108 and the entirety of AR 109 are not covered by the

                                  18   deliberative process privilege and are thus subject to disclosure. Defendants must redact the

                                  19   privileged information in AR 108 before providing the document to Plaintiff. Defendants must

                                  20   provide to Plaintiff the redacted version of AR 108, the full version of AR 109, and the revised

                                  21   privilege log no later than Friday, May 8, 2020.

                                  22          SO ORDERED.

                                  23   Dated: May 5, 2020

                                  24

                                  25
                                                                                                    SUSAN VAN KEULEN
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
                                                                                          8
